Title: To Alexander Hamilton from Rufus Putnam, 19 November 1796
From: Putnam, Rufus
To: Hamilton, Alexander



Marietta [Territory Northwest of the River Ohio]November 19th. 1796
Sir

The eight acre Lot No. 305 belong to one of the rights Drawn in your Name in the Ohio Companys Purchas Lies adjoining to one owned by Commedore Abraham Whipple (Late of Rhode Island) who is desierous of purchasing it from you, Commedore Whipple after being much reduced in his property (by the failure of public Credit: like most of us who Served there Country in the late War), has retired to this Country where he wishes to accommodate himself with a little farm Neer the Town of Marietta and could he add your eight acre lot above mentioned to the one he has adjoining, and on which he is building a House and makeing improvemint he concives he sould be compleatly accommodeted: at his Desire therefore I requst to know if you will Sell this Lot and if so at what price. And for your information on the Subject I take the Liberty to give you a Description of the lot on which you may rely viz It lies on the West Bank of Muskingum river about two mile from its mouth or junction with the Ohio, the Soil is of the first quality and has about thirty rods front on the Muskingum, there is no Stream or Spring ariseing in or runing throug it, nor any thing more to recommend it than what I have Stated.
As Lands of the Same quality are Sold neer this town it is worth ten Dollars an acre and if you are disposed to part with it at this or any other price you will oblige Commedore Whipple (and me as his frind) to give him the refusal.

I have the honor to be with very great esteem & respect   Sir your most obedient Sert

Rufus Putnam


P.S. an answer is requested.

Colo. Hamilton
